Citation Nr: 0945779	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-40 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial or staged rating in excess of 
30 percent from August 13, 2004 (the date the RO received the 
Veteran's claim) through May 9, 2007 for service connected 
posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial or staged rating in excess of 
50 percent from May 10, 2007 for service connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The RO denied 
service connection for bilateral hearing loss and tinnitus in 
a November 2004 rating decision.  In October 2005, the RO 
granted service connection for PTSD and evaluated it at 30 
percent from August 13, 2004, the date the RO received the 
Veteran's claim.  The RO issued a notice of the decision in 
November 2005.  Later that same month, the Veteran timely 
filed a Notice of Disagreement (NOD) in which he stated that 
his PTSD was "worse than the 30%."  The RO provided a 
Statement of the Case (SOC) in January 2006, which continued 
the Veteran's 30 percent PTSD rating (from August 13, 2004).  
The Veteran timely filed a substantive appeal in February 
2006 in which he stated that his condition was "severe in 
nature" and that his treating physician had given him a GAF 
of 45.  The RO provided a Supplemental Statement of the Case 
(SSOC) in May 2006, which continued the Veteran's 30 percent 
PTSD rating.  In a May 2007 rating decision, the RO elevated 
the Veteran's PTSD evaluation to  50 percent, effective from 
May 10, 2007, the date at which the increase in severity had 
become manifest.  The RO provided another SSOC in May 2007.

In January 2006, the Veteran submitted a claim for total 
disability based on individual unemployability (TDIU) as a 
result of his service-connected PTSD.  The RO denied this 
claim in an April 2006 rating decision.  The Veteran filed a 
timely disagreement in May 2006, but did not perfect his 
appeal by submitting a substantive appeal.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2009).  Inasmuch as the RO has not taken any action to 
indicate to the Veteran that the issue remains on appeal and 
it took steps to close the appeal (see certification of 
Appeal [VA Form 8], the requirement that there be a 
substantive appeal is not waived.  Percy v. Shinseki, 23 
Vet.App. 37, 45-46 (2009).  Neither the Veteran nor his 
representative has contended otherwise.  In view of the 
foregoing, in spite of Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Board does not have jurisdiction over a claim for 
a TDIU.

The Veteran did not request a hearing with respect to his 
increased rating claim.

The Board notes that the record appears to raise an informal 
claim of service connection for alcohol dependence as 
secondary to PTSD.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

The issues of service connection for bilateral hearing loss 
and tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From August 13, 2004 to May 9, 2007, the Veteran's 
service connected PTSD has been manifested by moderate 
symptoms, GAF scores that started at 45 and improved to 61 
once on medication, and some occupational and social 
impairment with some decrease in work efficiency, although 
generally functioning satisfactorily, due to such symptoms as 
depressed mood, anxiety, and chronic sleep disturbances; his 
PTSD was not productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as difficulty understanding complex commands, panic 
attacks more than once weekly, impairment of short- and long-
term memory, suicidal or homicidal ideation, visual 
hallucinations, spatial disorientation, impaired impulse 
control, and other such symptoms.

2.  From May 10, 2007, the Veteran's service connected PTSD 
has been manifested by severe symptoms, and GAF scores of 50, 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
agitation, irritability, concentration and memory 
difficulties, poor sleep, social isolation and depression but 
not by occupational and social impairment with deficiencies 
in most areas, to include work, family relations, judgment 
and mood due to such symptoms as suicidal or homicidal 
ideations, persistent hallucinations, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance, or intermittently illogical, obscure or 
irrelevant speech.


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged schedular rating in 
excess of 30 percent from August 13, 2004 through May 9, 2007 
for service connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2,  4.3, 4.6, 4.7, 4.130, 
Diagnostic Code 9411 (2009). 

2.  The criteria for an initial or staged schedular rating in 
excess of 50 percent from May 10, 2007 for service connected 
PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3,  4.6, 4.7, 
4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 letter sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Board notes at the outset that with an appeal of the 
initial disability evaluation assigned for an original claim 
for service connection as in this case, for such a downstream 
issue, VA's General Counsel has held that a VCAA notice is 
not required where notice was afforded for the originating 
issue, here service connection for PTSD.  Specifically, 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.

The September 2004 letter from the RO clearly disclosed VA's 
duty to obtain certain evidence for the Veteran, such as 
records held by any Federal agency, provided the Veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  The 
letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  The Board thus finds that the 
Veteran was effectively informed of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Veteran was not provided with notice of the type of 
evidence necessary to establish a rating and effective date 
until May 2006.  However, timely Dingess notice would not 
have operated to alter the outcome because evidence 
warranting an increased rating for PTSD is lacking.  The 
Veteran thus was not prejudiced by any defect in timing, as 
"the purpose behind the notice has been satisfied . . . that 
is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.  The Veteran has not 
demonstrated or even pled prejudicial error.  He has been 
represented by an accredited service organization throughout 
this appeal.  Under such circumstances, any error with 
respect to the timing of the notice is harmless.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing psychiatric 
examinations or obtaining psychiatric or medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The evidence supports the 
assignment of the 30 and 50 percent ratings for the Veteran's 
PTSD; there is no indication that there is any additional 
evidence relevant to the claim for even higher initial or 
staged ratings for his PTSD.  The Veteran received January 
2006 and May 2007 PTSD examinations, which were thorough in 
nature and adequate for the purposes of deciding the claim 
for higher initial or staged ratings for the Veteran's PTSD.  
The Board finds that the medical and psychiatric evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II.  Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders,  
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this Code, a 30 percent evaluation is to be assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A veteran will receive a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

A 100 percent total disability rating will be secured by a 
veteran who experiences "[t]otal occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including  maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 41 to 50 
denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social,  occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American  Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994) (DSM-IV). 

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Record, June 2, 2004 through May 9, 2007

VA medical records dated from June 2, 2004 through July 5, 
2005 indicate that the Veteran was diagnosed with PTSD and 
started taking medication for this disorder.  Throughout this 
time, he denied having homicidal ideations or any type of 
hallucinations, but indicated in June 2004 that he had 
chronic passive suicidal ideation.  During this time period 
he reported sleep disruptions, daily nightmares, occasional 
flashbacks, agitation, intrusive thoughts, monthly panic 
attacks, and social avoidance outside of his family.  He was 
in a long-term relationship with his girlfriend and had good 
relationships with his children.  He had worked at a car 
dealership for over 20 years.  The Veteran appeared well 
groomed and was cooperative and oriented x3, with mood 
congruent affect and normal speech, and his short-term memory 
was intact.  Clinicians largely assessed the Veteran's PTSD 
as "stable" and noted that he was "doing well."  However, 
a June 2, 2004 clinician rated the Veteran's PTSD as 
"chronic" and assigned a GAF score of 45.  At this time, 
the Veteran reported that whereas before he had worked as a 
manager, he was now a "paperwork jockey" because he was 
"no longer able to continue job performance."  The Veteran 
indicated his willingness to try medication to lessen his 
PTSD symptoms in a July 9, 2004 VA medical record, and by 
August 16, 2004, the Veteran reported that the medication 
seemed to improve his sleep and increase his patience.  He 
was able to reduce his alcohol and marijuana intake by half.  
On December 6, 2004, the Veteran reported that he continued 
to have hyper arousal and social avoidance.  Subsequent VA 
records, dated January 3, 2005 and February 17, 2005, reflect 
a continued improvement of his symptoms, to include better 
sleep, fewer nightmares, less anxiety, and less irritability.  
On February 17, 2005, the Veteran reported that he had 
occasional down days and irritability.  However, his mood was 
good, and the examiner noted that the Veteran was in 
"excellent spirits with bright affect."   

An October 2005 letter from the Veteran's brother indicates 
that the Veteran was "very cynical" and "unable to cope 
with every day stresses and issues."  He described the 
Veteran as a "loner."

A November 2005 letter from the Veteran's common law wife 
indicates that the Veteran tried to hide his PTSD "so much 
that I am not even sure he is honest with the VA doctors 
about how bad it is."  She noted that he was "easily 
stressed out" and that he had walked away from his job as 
service manager at the car dealership because of the stress.  
She stated that the Veteran drank excessively and suffered 
from anxiety and nightmares.

A January 3, 2006 VA psychiatric examination report indicates 
that the Veteran's personal hygiene was fair.  He was alert 
and oriented x4.  His affect was slightly constricted, but he 
exhibited normal speech and fair eye contact.  The Veteran 
described his current mood as "more happy than depressed."  
He reported significant difficulties with sleep disturbance, 
increased arousal and hyper vigilance, depression, anxiety, 
and continued use of alcohol.  He reported the presence of 
"vague auditory hallucinations that consist of words that he 
cannot quite make out" although he thought he heard the 
words "fire" and "get 'em."  The Veteran indicated that he 
had quit working at the car dealership in July 2005 "due to 
scheduling and time conflicts after his arrest . . . and 
subsequent attendance at PTSD and substance abuse groups."  

Based on these data, the clinician diagnosed the Veteran with 
PTSD and assigned a GAF score of 61.  He stated that the 
Veteran's treatment had been mildly to moderately effective.  
The examiner noted that the Veteran had mild impairment in 
the area of social functioning, although he had close 
relationships with his common law wife, both of his children, 
and a friend.  The examiner opined that the Veteran's anxiety 
and hyper vigilance "mildly impaired his ability to 
successfully apply and interview for available jobs."  
However, he found "no evidence . . . that this veteran would 
not be able to return to work in his current career field."  
The examiner  further stated that "[g]iven the ongoing 
nature of his alcohol use, it is difficult to say without 
resorting to speculation, how much of the symptoms of 
depression are related to life stressors, how much of these 
symptoms are related to his post-traumatic stress disorder, 
and how much of them are related to his current substance 
abuse."  The examiner opined that "[i]t is at least as 
likely as not that this veteran is self-medicating his 
symptoms of anxiety related to PTSD with ongoing alcohol 
use."  He determined that the Veteran's prognosis for 
improvement and return to work was "good."  Finally, the 
examiner determined that his findings were "consistent with 
previous findings of 10/2005, which rated this veteran at 30% 
disability."  

A January 25, 2006 VA preventive health screening record 
indicates that the Veteran had been unemployed since July 
2005, and that he had quit his job because he was 
"uptight."  

A January 25, 2006 VA mental health record discloses that the 
Veteran continued to have anxiety and was drinking heavily.  
He appeared oriented x3 and had a logical thought process, 
but he had a worried affect and anxious mood.  He did not 
exhibit suicidal or homicidal ideations, and his sleep had 
improved.  His insight and judgment were fair.  The clinician 
indicated that the Veteran was "behaviorally stable" but 
that his anxiety disorder was "not in control."  He 
assigned a GAF score of 55.   

In a statement dated February 2006, the Veteran indicated 
that the January 2006 VA examiner "did not do enough 
evaluating to know how severe my PTSD is."
 
VA medical records dated from March 6, 2007 through February 
26, 2007 indicate that the Veteran complained of short-term 
memory problems, depression, and poor concentration.  He 
continued to apply for jobs and had cut back on his drinking.  
Clinicians largely assessed the Veteran's PTSD as "stable."  
A July 25, 2006 record indicates that the Veteran felt 
"great" and had a bright affect.  A February 26, 2007 
record indicates that the Veteran had returned to work at the 
car dealership "teaching service people."  The clinician 
noted that the Veteran was doing "fairly well." 

Record, from May 10, 2007   

On May 10, 2007, the Veteran underwent a VA psychiatric 
examination to assess the severity of his service connected 
PTSD; the physician reviewed the claims file.  He noted that 
the Veteran lived with his common law wife, and that he 
currently worked at a car dealership and was "involved in 
training."  He had worked there for the past 30 years.

The Veteran indicated that he enjoyed "piddling in the 
garden[]."  He reported sleep problems, nightmares 2-3 times 
per week, night sweats, racing thoughts, anger control 
problems, and vague auditory hallucinations.  He indicated 
that he was "a bundle of nerves" and that his irritability 
"cost me my career" because in the past he had been a parts 
and service manager at the car dealership, but now held a 
less responsible position.  The Veteran related that he had 
been a leader at the VFW, but that his condition had 
deteriorated to the point that he "truly does not want to be 
around people."  He continued to have a good relationship 
with his common law wife and children.  He denied ever being 
suicidal or homicidal.  The Veteran stated that his 
medications helped by stabilizing his mood.

A mental status examination revealed that the Veteran was 
well dressed and well groomed.  His affect was normal, and 
his concentration was good.  The Veteran complained of poor 
short-term memory.  His thought process was logical, 
coherent, and relevant.  His mood was described as "very 
unstable."  Psychometric testing revealed obsessive 
compulsive tendencies as well as psychosis.  The social 
introversion scale and paranoia scale were significantly 
elevated.  The examiner noted that the Veteran seemed sincere 
and genuine, with no exaggeration of symptoms.  

The diagnoses included severe and chronic PTSD, and mood 
disorder not otherwise specified secondary to his PTSD.  The 
examiner noted that the Veteran was "much worse than he has 
been previously measured to be" and that he exhibited 
"borderline psychotic tendencies including anger and an 
intolerance of others."  He assigned a GAF score of 50. 

b. Discussion

Record, August 13, 2004 through May 9, 2007

The Board determines that the evidence weighs against a 
rating in excess of 30 percent for PTSD from August 13, 2004 
through May 9, 2007.  Although the very beginning of this 
time period reflects that the Veteran had a baseline GAF 
score of 45, which indicates the presence of "serious" 
symptoms, he did not have most of the symptoms that are 
characteristic of a rating in excess of 30 percent (see 38 
C.F.R. 
§ 4.130, Diagnostic Code 9411) and his GAF score 
progressively increased to between 55 and 61 over time, which 
demonstrates an overall improvement of the Veteran's symptoms 
from "serious" to "moderate."  The Veteran himself affirmed 
that during this time period, and after starting medication 
for this disability, his sleep had improved, his irritability 
had decreased, and his capacity for patience had increased.  
Moreover, in February 2005, the Veteran's mood was described 
as good, and the clinician noted that the Veteran was in 
"excellent spirits with bright affect."  The overall 
psychiatric disability picture presented by the relevant 
evidence, to include his social and work histories and the 
evidence indicative of improvement in symptomatology, 
preponderates against assignment of a rating in excess of 30 
percent for PTSD during the time period of August 13, 2004 
through May 9, 2007.

In further support of this finding, the Board specifically 
notes that, while the Veteran continued to complain of such 
symptoms as intrusive thoughts, avoidance behaviors, 
depressed mood, and isolativeness, he maintained a logical 
thought process, had fair to good insight and judgment, was 
alert and oriented x3, had no recent or remote memory 
problems, and appeared neatly and casually groomed.  He also 
indicated that he had no suicidal or homicidal ideations.  
The January 2006 examiner concluded that the Veteran's PTSD 
symptoms warranted continuation of a 30 percent rating.  The 
Veteran's documented symptoms and the overall trend of 
improvement as reflected by the Veteran's own accounts, his 
GAF scores, and the impression of the January 2006 VA 
examiner, lead the Board to conclude that the Veteran's PTSD 
symptoms align most closely with the 30 percent rating, 
rather than with a higher rating of 50 percent or more.

While the Board notes that the Veteran reported having vague 
auditory hallucinations in January 2006, which could support 
an increased evaluation, this event apparently was sporadic, 
as he reported no other hallucinations during this time 
period.  Accordingly, it cannot be said that the Veteran 
experienced "persistent" hallucinations, as would typify a 
100 percent rating.

Record, from May 10, 2007

The Board determines that the evidence weighs against a 
rating in excess of 50 percent from May 10, 2007.  
Specifically, during this period of time the Veteran 
consistently had such symptoms as irritability, sleep 
problems, racing thoughts, loss of concentration, and 
depression; he did not experience such manifestations as 
would characterize a 70 percent evaluation, such as spatial 
disorientation, neglect of  personal appearance or hygiene, 
suicidal ideation, intermittently illogical, obscure or 
irrelevant speech, or near continuous panic attacks that 
would affect his ability to function independently.  Instead, 
on mental status examination during this time, the Veteran 
appeared alert and oriented x3, had normal speech patterns, 
as well as logical thought processes.  He denied having 
suicidal or homicidal ideations, and also was not adjudged to 
have a gross impairment of thought process or communication, 
grossly inappropriate behavior, disorientation as to time or 
place or memory loss of names of close relatives or self, as 
would typify a 100 percent schedular evaluation.  

The Veteran's overall disability picture therefore more 
closely satisfies the criteria for his 50 percent schedular 
evaluation, rather than for a higher rating of 70 percent or 
100 percent.  His May 10, 2007 GAF score of 50, which falls 
on the less severe end of the scale representing "serious 
symptoms" or any serious impairment in social or occupational 
functioning, also leads the Board to conclude that the 50 
percent schedular evaluation adequately contemplates the 
Veteran's PTSD symptoms from May 10, 2007.  

While the Board notes that the Veteran again reported having 
vague auditory hallucinations in May 2007, the evidence does 
not support an increased evaluation, as there is no other 
evidence of hallucinations since May 2007.  Therefore, it 
cannot be said that the Veteran has experienced "persistent" 
hallucinations, as would typify a 100 percent rating.  
Accordingly, the claim is denied. 

Extraschedular Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including   
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  There has been 
a showing by the Veteran that his service-connected PTSD has 
caused mild industrial impairment in recent years, but his 
ratings of 30 percent from August 13, 2004 through May 9, 
2007 and 50 percent from May 10, 2007 reflect mild to 
moderate work impairment.  While he quit his long-term 
position with a car dealership in July 2005 (the reasons for 
which are unclear) and the January 2006 VA examiner observed 
that the Veteran's PTSD has mildly impaired his ability to 
maintain gainful employment, the fact is that the Veteran 
returned to the car dealership and has remained gainfully 
employed, albeit in a different position.  There is no 
medical evidence to show that PTSD has necessitated frequent 
hospitalizations.  In view of the foregoing, the Board finds 
that a referral for consideration of an extraschedular rating 
for his PTSD pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted at this time.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the event that the Veteran becomes 
unemployable as a result of his PTSD, the Board would 
encourage the Veteran to file another claim for a total 
disability rating based upon individual unemployability. 

IV. Conclusion  

For the reasons stated above, the Board finds that higher 
initial or staged schedular ratings for the Veteran's service 
connected PTSD are not warranted either prior to or after May 
10, 2007.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert, 1 Vet. App. at 56.   


ORDER

An initial or staged rating in excess of 30 percent on a 
schedular basis from August 13, 2004 through May 9, 2007 for 
service connected PTSD is denied.

An initial or staged rating in excess of 50 percent on a 
schedular basis from May 10, 2007 for service connected PTSD 
is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's appeal for entitlement to 
service connection for bilateral hearing loss and tinnitus.  
38 C.F.R. § 19.9 (2009).  Specifically, the Veteran contends 
that he has hearing loss and tinnitus due to his exposure to 
excessive noise while on active duty.  The Board notes that 
the RO has conceded noise exposure during service.  

Upon an enlistment medical examination completed in April 
1966, the Veteran underwent audiological testing that 
included audiometric readings.  The Board observes that 
service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  As this evaluation was conducted prior to October 
1967, the Board has converted the ASA units to ISO units as  
shown below.  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
--
15
LEFT
25
20
20
--
15

Readings were not taken at 3000 Hertz.  The clinician adding 
notes to this record did not diagnosis a hearing loss 
disability.  On the accompanying medical history report, the 
Veteran marked that he did not have a history of hearing 
loss.  

Upon a separation medical examination completed in June 1969, 
the Veteran underwent audiological testing that included the 
following audiometric readings:


  



HERTZ



500
1000
2000
3000
4000
RIGHT
         
0
        
5
0
--
5
LEFT
0
0
5
--
5

Readings were not taken at 3000 Hertz.  The clinician adding 
notes to this record did not diagnosis a hearing loss 
disability.  On the accompanying medical history report, the 
Veteran marked that he did not have a history of hearing 
loss.  

The Veteran did not seek evaluation or treatment for hearing 
loss or tinnitus during service.

In an August 2004 letter, a private clinician wrote that the 
Veteran underwent an audiological examination in July 2004.  
He wrote that the results of that testing revealed mild, 
sloping to moderately severe, high frequency sensorineural 
hearing loss in the right ear and mild sensorineural hearing 
loss in the left ear.  Speech discrimination scores were 80 
percent for the right ear and 100 percent for the left ear.  
He opined that "[i]t is highly possible that the hearing 
loss shown is a result of exposure to high levels of noise, 
while in the military" and that "[i]t is more likely than 
not that such high level noise exposure contributed 
significantly to his hearing loss, bilaterally."  The 
clinician also noted that the Veteran complained of tinnitus.  
An audiogram was performed, but it depicts the pure tone 
thresholds exhibited by the Veteran on a graph and not 
interpreted in decibels for each frequency depicted in the 
audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  The clinician attached an article he had 
written that discussed the relationship between hearing loss 
and high impact sounds such as firearms and explosives.

The Veteran submitted to a November 2004 VA audiological 
examination, which included the following audiometric 
readings:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
       
15
        
15
20
60
60
LEFT
15
15
20
30
35

Speech recognition scores, using the Maryland CNC test, were 
found to be 100 percent for both ears.  The diagnosis was 
hearing within normal limits through 2000 Hz, sloping to a 
moderate to moderate-severe sensorineural hearing loss in the 
right ear, and hearing within normal limits through 2000 Hz, 
sloping to a mild sensorineural hearing loss in the left ear.  
The doctor gave no opinion as to etiology.

The Veteran also submitted to a November 2004 VA ear disease 
examination; the claims file was reviewed.  He reported that 
his hearing problem had started a few years earlier.  He had 
trouble understanding voices, especially soft voices and 
during meetings at work.  He complained of recurrent tinnitus 
that occurred once a week and lasted less than a minute.  The 
doctor gave the following opinion:

As there is no evidence in his C-file of hearing 
loss while in the military, it is less likely than 
not his current hearing problem is related to his 
period of military service.  The statements made by 
the private audiologist who had no audiometric data 
from his military service are based on speculation.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. 
§ 3.385. 

There is no post-service evidence of hearing loss or tinnitus 
until many years post-service.  The clinician's August 2004 
letter, however, indicates that he found the Veteran to have 
hearing loss consistent with acoustic trauma due to service.  
The Board notes that the RO has conceded that the Veteran 
engaged in combat.  See  October 2005 rating decision.  As 
such, exposure to acoustic trauma is presumed.   However, the 
VA examiner conducted his examination prior to the Board's 
finding with respect to in-service noise exposure.  The 
November 2004 VA ear, nose, and throat examiner also based 
the negative opinion on the fact that there was no hearing 
loss diagnosis in service.  However, VA regulation, 38 C.F.R. 
§ 3.385 does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Additionally, the Board notes that the November 2004 
audiology examination did not find sufficient loss of hearing 
in the left ear to qualify as a disability under 38 C.F.R. § 
3.385 (2009).  In view of the foregoing, in an addendum, the 
examiner who performed the November 2004 ear disease 
examination should provide an opinion as to whether it is at 
least as likely as not that any hearing loss disabilities are 
related to service, to include undisputed in-service noise 
exposure. 

Accordingly, the case is REMANDED for the following action:

1. The claims file must be returned to 
the VA clinician who performed the 
November 2004 ear disease examination 
of the Veteran (James R. Fancher) for 
the purpose of determining whether he 
currently has a hearing loss disability 
in either ear, as contemplated by 38 
C.F.R. § 3.385.  The examiner must 
review the relevant medical evidence of 
record, to include the August 2004 
private audiogram.  The examiner is 
asked to address the following 
questions:

(a) Is it at least as likely as not (50 
percent or greater probability) that any 
hearing loss disability as defined by 
38 C.F.R. § 3.395 for either ear began 
during service or is causally related to 
any incident of service, to include 
undisputed in-service acoustic trauma?

(b) Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's tinnitus began during service 
or is causally related to any incident of 
service, to include undisputed in-service 
acoustic trauma?

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should indicate 
why an opinion is not possible.

If the clinician who performed the 
November 2004 ear disease examination is 
not available to provide the requested 
addendum to his evaluation, the claims 
file must be referred to an appropriate 
physician for an examination for the 
purpose of determining the nature and 
etiology of any hearing loss disability 
and tinnitus that may be present and 
answering the questions set forth above.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review.

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the most recent SSOC, the 
AMC/RO must readjudicate the Veteran's 
claims.  If either claim remains denied, 
the AMC/RO should issue an appropriate 
SSOC and provide an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


